
	
		II
		109th CONGRESS
		2d Session
		S. 2915
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2006
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  improve screening for colorectal cancer for TRICARE beneficiaries over the age
		  of 50.
	
	
		1.Enhancement of colorectal
			 cancer screening for TRICARE beneficiaries over age 50
			(a)In
			 generalSubsection (a) of
			 section 1074d of title 10, United States Code, is amended by adding at the end
			 the following new paragraph:
				
					(3)Members and former members of the uniformed
				services described in paragraph (1) or (2) who are 50 years of age or older
				shall also be entitled to the colorectal cancer screening tests described in
				section 1861(pp)(1) of the Social Security Act (42 U.S.C. 1935x(pp)(1)) with
				such frequency as tests for which payment would be authorized under section
				1834(d) of that Act (42 U.S.C. 1935m(d)) without regard to whether such members
				or former members are at high risk for colorectal cancer (as described in
				section 1861(pp)(2) of that Act) or have otherwise previously exhibited any
				symptom of or associated with colorectal
				cancer.
					.
			(b)Conforming
			 amendmentSubsection (b)(8)
			 of such section is amended by striking subsection (a)(2) and
			 inserting paragraphs (2) and (3) of subsection (a).
			
